Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 09, 2016

The Court of Appeals hereby passes the following order:

A16A1500. STEPHON WILLIAMS v. THE STATE.

      In 1986, Stephon Williams was convicted of distributing marijuana and
sentenced to ten years with three to serve. In 2016, Williams filed a “Motion to
Vacate/Set Aside Judgment,” arguing that his attorney failed to appear for trial and
thus his conviction was void because it was obtained in violation of his constitutional
right to counsel. Williams – who is incarcerated in Florida – failed to appear at the
hearing, and the trial court dismissed the motion. Williams filed this direct appeal.
      A direct appeal may lie from an order denying or dismissing a motion to vacate
a void sentence, but only if the defendant raises a colorable claim that the sentence
is, in fact, void. See Harper v. State, 286 Ga. 216, 217 n.1 (686 SE2d 786) (2009);
Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). “Motions to vacate a
void sentence generally are limited to claims that – even assuming the existence and
validity of the conviction for which the sentence was imposed – the law does not
authorize that sentence, most typically because it exceeds the most severe punishment
for which the applicable penal statute provides.” Von Thomas v. State, 293 Ga. 569,
572 (2) (748 SE2d 446) (2013).
      Here, Williams does not argue that his ten-year sentence exceeded the
maximum allowable punishment for distribution of marijuana. Rather, he contends
that his conviction is void. This contention does not constitute a valid void sentence
claim. See id. (challenges to the validity of a conviction must be raised by either a
motion for new trial, a direct appeal, an extraordinary motion for new trial, a motion
in arrest of judgment, or petition for writ of habeas corpus). Because Williams has not
raised a colorable void sentence claim, we lack jurisdiction to consider this appeal,
which is hereby DISMISSED. See Roberts v. State, 286 Ga. 532 (690 SE2d 150)
(2010).

                                  Court of Appeals of the State of Georgia
                                                                       05/09/2016
                                         Clerk’s Office, Atlanta,____________________
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                  , Clerk.